Citation Nr: 0813862	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  04-21 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently evaluated as 20 
percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to September 
1992 and over four and a half years of prior unverified 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which increased the veteran's evaluation 
for his degenerative disc disease to 20 percent effective 
December 16, 2002 and granted service connection for 
radiculopathy of the right lower extremity and assigned a 10 
percent disability rating effective March 11, 2003.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in June 2006.  
A transcript of the hearing is associated with the veteran's 
claims folders.


FINDINGS OF FACT

1.  For the period prior to September 25, 2003, degenerative 
disc disease of the lumbar spine was not manifested by a 
severe limitation of lumbar motion; or an intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months; or ankylosis of the lumbar spine; or 
fractured vertebra.

2.  For the period since September 26, 2003, degenerative 
disc disease of the lumbar spine has not been manifested by 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.

3.  Radiculopathy of the right lower extremity has been 
manifested by not more than mild incomplete paralysis of the 
sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 
5293 (2003); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.25, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 
5243 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for radiculopathy of the right lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.326(a), 4.124a, Diagnostic Code 
8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

VA treatment records dated June 1998 to December 2002 showed 
treatment for low back pain.  In March 1999, the veteran 
reported tingling and burning down the left leg 
intermittently.  Motor and sensory examination of the left 
lower leg was noted as showing intact motor and sensory 
status.  The veteran complained of back spasms, the examiner 
noted paraspinal spasms involving the lumbar region.  The 
examiner diagnosed chronic lumbago with spasms.  August 1999 
reports show complaints of low back pain that radiated down 
to the toe as well as numbness and tingling in the toes.

At an October 1999 VA fee basis examination, the veteran 
reported increased flare-ups of her low back disability.  She 
used a TENS machine.  She reported a sharp pain down her 
legs, especially on the left side.  

Upon examination, the veteran walked without any devices.  
Her gait was normal and could stand for 30 minutes to one 
hour before her feet got sore.  She could walk one hour to 
one and a half before her feet hurt.  The lumbar spine 
revealed no tenderness to palpation.  Flexion was normal at 
95 degrees, extension normal at 35 degrees, right and left 
lateral movement was noted as normal at 40 degrees, and right 
and left rotation at 35 degrees.  X-rays of the lumbar spine 
showed no degenerative changes.  

A VA MRI report dated in December 2002 showed mild 
degenerative disc disease of L3-L4, a large central and right 
paracentral disc herniation with thecal root compression 
involving L4-L5, and advanced degenerative disc disease.  

At a March 2003 VA fee basis examination, the veteran 
reported she could not stand, walk, or bend at work and 
standing was limited and got worse after ten minutes.  She 
had pain that radiated down her left and right knees and 
numbness in the feet and toes.  There was pain in the arch of 
her feet and lower abdominal and pelvic areas.  The veteran 
stated she had constant pain that flared up approximately 
three to four times per month and would last 9-12 days during 
the month.  She indicated she had difficulty driving a car, 
shopping, and pushing a lawnmower, climbing stairs, and 
gardening.  

The examination showed the veteran's posture and gait to be 
normal.  Examination of the lumbar spine revealed radiation 
of pain on movement.  There was no current muscle spasm.  
There was tenderness at approximately T12.  Straight leg 
raise was positive on the right at 45 degrees and negative on 
the left with signs of radiculopathy on the right 
subjectively with pain.  There was persistent tingling and 
burning to the pelvis.  Flexion was performed to 65 degrees 
with pain beginning at 45 degrees.  Extension to 30 degrees 
with pain, right and left lateral flexion to 40 degrees, and 
right and left rotations to 35 degrees with pain.  The 
examiner noted that the Deluca issue was pain.  Range of 
motion was not limited by fatigue, weakness, lack of 
endurance or incoordination.  There was no ankylosis.  

Neurological examination of the lower extremities was within 
normal limits.  Motor function was normal; muscle power was 
5/5.  Sensation to touch and pin prick was normal.  Reflexes 
were normal at 2+ bilaterally.  The veteran was diagnosed 
with degenerative disc disease with radiculopathy.

X-rays of the lumbar spine showed partial sacralization of 
the L5 vertebral body which was unchanged from prior 
examination and likely represented a congenital variant.  
Degenerative disease was noted at L4-L5 levels and calcified 
phleboliths were noted in the pelvis.  

At her June 2006 Travel Board hearing, the veteran testified 
that she had radiating pain down the legs.  She stated she 
does exercises for her back condition and has had physical 
therapy.  

VA treatment records dated from 2003 to 2006 show treatment 
for the veteran's back disorder.  The veteran described low 
back pain with radiation down the back of the legs, buttocks 
with tingling in the legs and feet.  In February 2006, the 
veteran reported visiting the emergency room with lower back 
pain and doctors told her it was her fibroids.  She reported 
lower back pain with radiation to the lower legs and constant 
numbness in the feet/toes.  She denied weakness and 
incontinence.

At an August 2007 VA examination, the veteran described 
current back pain as constant daily pain that could be 
characterized as a "fire" and also described as a dull 
pain.  She reported that she did have radiation of the pain 
into her buttocks and down both legs.  When it radiated down 
the right leg, it courses to the front of the leg.  She 
reported that the pain would go to her feet where she had a 
"needles and pins" sensation and stated that it felt like 
she was walking on "needles and pins".  She also reported 
in her left leg a "pulling or drawing up" sensation.  She 
also reported muscle spasms.  The veteran indicated she was 
not using any oral pain medications.  She did use Capsaicin 
cream, which she stated did help some and also had a TENS 
unit, which helped.  She reported that she did use a back 
brace and also a pillow for support in her car.  She did not 
use any other assistive device.  She did not report 
difficulties with basic ambulation/walking.  She did report 
that she was employed as a facilities manager and the job 
involved prolonged standing and walking at short intervals.  
She indicated that she had lost time from work not only due 
to her back but due to other medical problems and estimated 
over the past two and a half years that she had lost 800 
hours from work due to sick leave.  

The veteran indicated that she had not been hospitalized for 
her back pain, but had been to the local emergency room in 
May 2006 for the back pain and got a pain injection.  The 
veteran denied flare-ups and denied incapacitating episodes 
during the past 12 month period.  

The examination noted the veteran ambulated slowly.  She did 
not have tenderness to palpation.  At the time of the 
examination, she did not have spasms.  Forward flexion of the 
lumbar spine was 0 to 84 degrees with pain throughout motion.  
Extension was 0 to 40 degrees with pain throughout motion.  
Right lateral flexion was 0 to 46 degrees with pain in the 
upper shoulder area throughout motion.  Left lateral was 0 to 
40 degrees with pain in the upper shoulder area throughout 
motion.  Right and left lateral rotation was 0 to 35 degrees 
with pain throughout motion in the upper neck and shoulder 
areas.  Following three repetitions, the veteran had 
increased pain but no fatigue, weakness, lack of endurance, 
or incoordination.  There was no additional limitation of 
motion with repetitions.  

The veteran had 5/5 strength in the bilateral lower extremity 
muscles.  No muscle atrophy was noted.  Reflexes were 2+ 
Achilles and patella bilaterally and down going plantar 
reflexes bilaterally.  Sensory was intact to light touch and 
pin prick in the left lower extremity.  In the right lower 
extremity, in a stocking glove distribution, the veteran had 
diminished light touch and pin prick sensation.  Temperature 
sense was grossly intact in the right lower extremity.  

X-rays showed hypoplastic ribs bilaterally at T12 and left 
sided pseudoarthrosis at the L5 level with the adjacent 
sacrum.  There was normal alignment of the lumbar spine with 
loss of normal lumbar lordosis.  There was degenerative disc 
disease with disc space narrowing at the 4-5 level with 
associated hypertrophic spurring endplate sclerosis and 
vacuum disc formation.  Vertebral body height was maintained.  
The pedicles and SI joints appeared to be intact.  Scattered 
calcified phleboliths were noted in the pelvis.  

II.  Increased evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

A.  Increased evaluation for degenerative disc disease of the 
lumbar spine

By a rating decision dated April 2003, the RO increased the 
veteran's lumbar spine disability to 20 percent effective 
December 16, 2002.  The 20 percent disability rating remains 
in effect to the present time.

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2007).


When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the United States Court of Appeals for 
Veterans Claims (Court) explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id. at 206.

While this appeal was pending the applicable rating criteria 
for spinal disabilities under 38 C.F.R. § 4.71a, were revised 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The veteran was notified of the change in criteria by an 
April 2004 statement of the case and a December 2007 
supplemental statement of the case.

The timing of this change requires the Board to first 
consider the claim under the old regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the new regulations and consider 
whether an increased rating is warranted under the new 
criteria.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Old Regulations.  At all times during the course of the 
appeal under 38 C.F.R. § 4.71a, Under Diagnostic Code 5010 
(2007), traumatic arthritis is rated as degenerative 
arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007), degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002) a 
moderate limitation of motion warranted a 20 percent 
disability rating.  A severe limitation of lumbar motion 
warranted a 40 percent disability rating.

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months warrants a 40 percent rating.  A 20 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  Id.



New Regulations (effective on and after September 26, 2003).

As noted above under 38 C.F.R. § 4.71a (2007), a lumbar 
disorder such as that presented in this case is evaluated 
under the general formula for back disorders.  The rating 
criteria are controlling regardless whether there are 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  In this respect, a 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Id.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the 
nearest five degrees.  Id.

When the veteran's service connected degenerative disc 
disease of the lumbar spine is evaluated under the old rating 
criteria, and in light of all pertinent medical records, 
including reported degrees of lumbar motion, and effects of 
pain on use (38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995), it is found that the disorder is 
productive of no more than moderate limitation of lumbar 
motion, warranting a 20 percent evaluation under Diagnostic 
Code 5292.  The March 2003 VA examination showed flexion to 
65 degrees, extension to 30 degrees, right and left lateral 
flexion to 40 degrees, and right and left rotations to 35 
degrees.  There was no medical evidence of muscle spasm and 
no demonstrable vertebral deformity.  In addition, the 
examiner indicated that no weakness was detected with 
clinical examination.  X-ray showed partial sacralization of 
the L5 vertebral body which was noted as likely a congenital 
variant.  Degenerative disease was noted at L4-L5 levels. 

From September 2002, the disability may be rated based on 
incapacitating episodes (under the revised Code 5293, then 
from September 26, 2003 under Code 5243). The March 2003 
examination showed no medical evidence supporting a rating 
greater than 20 percent under Diagnostic Code 5293.  The 
medical evidence did not show intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months. Hence, there is no basis for rating based on 
incapacitating episodes.

The symptoms which are attributable to the veteran's service-
connected lumbar disability are not shown at any time to be 
of such a nature or severity or to result in such functional 
limitations as to warrant a schedular evaluation in excess of 
the assigned 20 percent rating under the new criteria.  The 
August 2007 VA examination showed the veteran ambulated 
slowly.  She did not use assistive devices.  There were no 
palpable spasm and no tenderness.  Forward flexion was to 84 
degrees, extension to 40 degrees, right lateral flexion was 
to 46 degrees, and left lateral flexion was to 40 degrees.  
Right and left lateral rotation was to 35 degrees. The 
examiner noted pain throughout range of motion testing.  
Following three repetitions, the veteran had increased pain 
but no fatigue, weakness, lack of endurance, or 
incoordination.  There was no additional limitation of motion 
with repetitions.  


When the service connected degenerative disc disease of the 
lumbar spine is evaluated under the new rating criteria, no 
more than a 20 percent rating is warranted, as the medical 
evidence does not show that the veteran had forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

In light of the foregoing, the clinical findings reported do 
not warrant an increased rating under any applicable 
criteria.  Hence, it must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Radiculopathy of the right lower extremity

By a rating decision dated April 2003, the RO separately 
rated the veteran's service connected radiculopathy of the 
right lower extremity and assigned a 10 percent disability 
rating effective March 11, 2003.  The 10 percent disability 
rating remains in effect to the present time.

The veteran seeks an initial evaluation in excess of the 
currently assigned for the service connected radiculopathy of 
the right lower extremity.  This appeal arises from an 
initial grant of service connection, which assigned the 
initial disability evaluation.  Therefore, it is not the 
present level of disability that is of primary importance.  
Instead, the entire period in question must be considered to 
ensure that consideration is given to the possibility of 
staged ratings, that is, separate ratings must be assigned 
for separate periods of time based on the facts found.  The 
Board has considered whether "staged" ratings are 
appropriate.  See Fenderson v. West, 12 Vet. App. at 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question. 

Under 38 C.F.R., 4.71a, Diagnostic Code 8520, a veteran is 
entitled to a 10 percent rating if his incomplete paralysis 
of the sciatic nerve is mild; and 20 percent if it is 
moderate.

Records have not confirmed objective evidence of nerve 
impairment related to the veteran's radiculopathy such that a 
greater than 10 percent rating is warranted for associated 
neurological abnormalities in the right lower extremity.  The 
August 2007 VA examination showed 5/5 strength in the 
bilateral lower extremity muscles.  No muscle atrophy was 
noted.  Reflexes were 2+ Achilles and patella bilaterally and 
down going plantar reflexes bilaterally.  Sensory was intact 
to light touch and pin prick in the left lower extremity.  In 
the right lower extremity, in a stocking glove distribution, 
the veteran had diminished light touch and pin prick 
sensation.  Temperature sense was grossly intact in the right 
lower extremity.

Although the veteran has reported on-going pain with 
radiation to her legs, the evidence does not show moderate 
incomplete paralysis of the sciatic nerve, a defining 
criteria of a 20 percent rating for radiculopathy.

While the veteran complained of pain and numbness going down 
the legs, there is no electrodiagnostic evidence of sensory 
or motor peripheral neuropathy or L/S radiculopathy affecting 
the left lower extremity.  The August 2007 VA examination 
noted sensory was intact to light touch and pin prick in the 
left lower extremity.  Since the veteran has not been 
diagnosed with associated neurological conditions in relation 
to the left lower extremity, a separate evaluation is not 
warranted.

The Board thus concludes that the preponderance of the 
evidence is against a disability evaluation in excess of 10 
percent for the veteran's radiculopathy of the right lower 
extremity.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, because 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application, 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 54, and the appeal is 
denied.



III.  Duties to notify and assist

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant be provided "at the time" of, or "immediately 
after," the VA's receipt of a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

In February 2003, March 2006, and September 2006 letters the 
RO sent the veteran the required notice.  The letter 
specifically informed her of the type of evidence needed to 
support the claims, who was responsible for obtaining 
relevant evidence, where to send the evidence, and what she 
should do if she had questions or needed assistance.  She was 
told to submit all pertinent evidence she had in her 
possession pertaining to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran was not specifically provided the notice 
required by Dingess, until March 2006, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In the instance in which the 
Board has assigned a higher disability evaluation, the agency 
of original jurisdiction will be responsible for addressing 
any notice defect with respect to the effective date elements 
when effectuating the award.  With respect to the claims that 
have been denied, no disability ratings or effective dates 
will be assigned, so there can be no possibility of any 
prejudice to the veteran in not notifying her of the evidence 
pertinent to these elements.

To the extent that the veteran should have been provided the 
notice required by Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), concerning the claim for an increased disability 
evaluation not generated from an initial grant of service 
connection, the Board concludes that she was not prejudiced 
in this instance, as she was given specific notice concerning 
the rating criteria for each disability at issue in both the 
rating decision, statement of the case, and supplemental 
statement of the case.  Consequently, she had actual notice 
of the specific rating criteria for each disability, and why 
a higher rating had not been assigned, as well as an 
opportunity to present evidence and argument to support a 
higher rating.

In this case the veteran received the required notice prior 
to the adverse rating action that is the subject of this 
appeal.  

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's VA treatment records and VA 
examinations.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.   The veteran testified at a June 2006 Travel 
Board.  Significantly, neither the veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any additional pertinent records.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for radiculopathy of the right lower extremity is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


